                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DISABILITY RIGHTS TEXAS,                        §
                                                §
       Plaintiff,                               §
                                                §
vs.                                             §
                                                §   CIVIL ACTION NO: 5:19-cv-01162-XR
ROBERT ARIZPE, in his official capacity         §
as the Superintendent of San Antonio            §
State Hospital,                                 §
                                                §
       Defendant.                               §

            PARTIES’ JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT

       Pursuant to this Court’s Scheduling Order [Dkt. #14] and Local Rule CV-88, Plaintiff

Disability Rights Texas and Defendant Robert Arizpe respectfully submit the following report on

alternative dispute resolution (“ADR”).

       1.      Status of Settlement Negotiations. The Parties have been engaged in informal

discussions regarding the parameters for settlement negotiations since the filing of this case.

Plaintiffs submitted a written settlement demand on July 13, 2020. Defendant is in the process of

reviewing this settlement demand and will provide a response to Plaintiffs on or before August 17,

2020. As of the date of this Joint ADR Report, the Parties have not reached settlement.

       2.      Persons Responsible for Negotiations.       The person responsible for handling

settlement negotiations on behalf of the Plaintiff Disability Rights Texas, will be Beth Mitchell,

counsel for Disability Rights Texas. The person responsible for handling settlement negotiations

on behalf of Defendant Robert Arizpe will be Dominique G. Stafford, Assistant Attorney General,

counsel for Mr. Arizpe.
       3.      ADR.      The Parties believe that this matter may be suitable for nonbinding

arbitration, mediation, or a moderated settlement conference if informal settlement negotiations

are not successful. Neither party, however, has selected a neutral, moderator, or arbitrator.

       4.      Certification of Counsel. Counsel for Plaintiff certifies that she has informed her

clients of the ADR procedures available in this District. Counsel for Defendant certifies that she

has informed her client of the ADR procedures available in this District.

Dated: August 10, 2020

                              AGREED:

/s/ Beth Mitchell                             KEN PAXTON
BETH MITCHELL                                 Attorney General of Texas
State Bar No. 00784613
LISA SNEAD                            JEFFREY C. MATEER
State Bar No. 24062204                      First Assistant Attorney General

DISABILITY RIGHTS TEXAS
2222 West Braker Lane                         RYAN L. BANGERT
Austin, Texas 78758                           Deputy First Assistant Attorney General
(512) 454-4816 (Phone)
(512) 454-3999 (Fax)                          DARREN L. MCCARTY
bmitchell@drtx.org                            Deputy Attorney General for Civil Litigation
lsnead@drtx.org
                                              THOMAS A. ALBRIGHT
ATTORNEYS FOR PLAINTIFF                       Chief - General Litigation Division

                                              /s/ Dominique G. Stafford
                                              DOMINIQUE G. STAFFORD
                                              Assistant Attorney General
                                              Texas Bar No. 24077840
                                              Office of the Attorney General
                                              General Litigation Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              (512) 463-2120 (Telephone)
                                              (512) 320-0667 (Facsimile)
                                              Dominique.Stafford@oag.texas.gov

                                              ATTORNEYS FOR DEFENDANT

                                                 2
                                CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, a true and correct copy of the foregoing was filed

electronically with the Court and served via the Court’s CM/ECF system to:


       Dominique G. Stafford
       Office of the Attorney General
       P.O. Box 12548, Capitol Station
       Austin, Texas 78711-2548
       Dominique.Stafford@oag.texas.gov

                                                       /s/ Beth Mitchell
                                                     BETH MITCHELL




                                                3
